DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s petition to make Special under 37 CFR 1.102(a) Patent Prosecution Highway (PPH) has been granted and acknowledged by the Office.  Action on the merits of claims 1-29 follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 21-22, 25-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble of the claim recites a method of preparing synthetic rock, which is interpreted as a method for making a synthetic rock as the end product.  When reading step 2 where applicant has ground the tea into powder in step 1, and then the tea powder is roasted to include in the synthetic source rock; is not clear, positive or complete.  Applicant teaches in the specification that in making the synthetic rock, the components of the synthetic rock composition include roasted tea powder and an aluminosilicate or carbonate.   The synthetic rock is not complete.  The steps of the method are grinding tea leaves to make a tea powder and roasting the tea powder.  Then the rest of the steps of method are measuring and testing steps for elemental analysis and determining the porosity of the roasted tea powder.  The synthetic rock is not made and therefor the method is incomplete.  Suitable correction and/or explanation is required.  
Claim 2, is not clear, positive or meaning.  Applicant should positively claim the temperature of roasting and the composition of the tea powder after roasting.
In claim 4, applicant recites comprising specifying the roasting temperature correlative with results of thermal gravimetric analysis and this does not further limit or how the thermal gravimetric analysis correlates with the roasting temperature.
In claim 5, the claim is not written properly.  Applicant is reminded that in US practice, the method claim is drafted in step plus function language.  In claim 5, applicant recites specifying a roasting temperature which correlates with composition is applicant referring to and also teaches that the temperature is correlated with the TGA.  The step is not clear and it unclear how the correlation is being made.
In claim 6 again applicant specifies the porosity and then correlates the porosity with the roasting temperature.  Applicant’s method step is vague and indefinite.  Applicant is required to claim the temperature range and the porosity which will product the synthetic rock. 
In claim 7 applicant should positively recite that the porosity is measured by scanning electron microscope, imaging selected from the group consisting of Brunauer, Emmet and Teller (BET), or nitrogen adsorption or a combination thereof.
In claim 8, it is not clear how the porosity, composition and analogy of kerogen maturity further the claim limits or whether there is a step of the method being claimed. Does applicant mean that the tea is roasted to provide a composition which is similar to Kerogen maturity?  If this is true, the method step is incomplete.  
In claim 9, applicant recites mixing the roasted tea powder with inorganic material, the recitation of inorganic material is not fully supported by the specification. Applicant should recite that the inorganic material is an aluminosilicate or alkali earth carbonate  or minerals which have been disclosed in the specification or which is supported by the specification in order to move prosecution forward.  Any inorganic material is not support rendering the claim vague, indefinite and unduly broad.
In claims 10 , 12 and 22 applicants then mix the roasted tea powder with inorganic material, there is no “forming” step, there is only mixing, the mixture would be powdered materials. Is this the synthetic source rock?
In claim 11, it is unclear what applicant is trying to accomplish.  Applicant is merely making statement, the limitation in claim 11 does not further add a step or further limit claim 1.  Regarding the recitation of the inorganic material applicant is suggested to use Markush language, “…selected from the group consisting of A, B, C ,D and combinations thereof”  which is interpreted as A or B or C or D and combinations thereof.
In claim 13, applicant recites “in response to specified porosity” what does applicant mean.  How does the roasting temperature correlated or respond to porosity?
	Similarly, in claim 14 and 21, applicant recites that the composition, the porosity and the roasting temperature is correlated.  What does applicant mean by this what active step is being done? 
	In claim 25-27 it is unclear what applicant means by “configured to be utilized to evaluate the subterranean formation”. Is applicant claiming a composition or is applicant claiming an article of manufacture.  The claim drafting is improper.  If applicant is claiming an article of manufacture applicant is required to use element plus function language.  The configured to language is generally used when claiming an apparatus or device it is not clear what applicant is trying to claim.  Suitable explanation and correction are required.
	Regarding claim 29 is requested to use Markush language “selected from the group consisting of A, B, C and D” language for claiming the inorganic material.
Claims 3, and 15-20, 23-24 and 28 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach and/or suggest a method and synthetic source rock which includes tea leaves wherein the tea leaves are ground to a tea powder which is then roasted and mixed with aluminosilicate, alkali carbonates and minerals thereby producing a synthetic rock having properties and characteristics akin to kerogen found in subterranean formations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest relevant art to applicant’s invention is applicant’s commonly owned patent to Haque et al. USP 11,236,020 which claims a method of preparing one or more organic components including kerogen which is mixed by resonant acoustic waves to form a mixture following by processing the mixture to fabricate a synthetic source rock.  The difference is that the synthetic source rock of this invention does not include the step of mixing using acoustic resonant waves and does not include adding kerogen.  The synthetic source rock is to have properties similar to kerogen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hull et al. ‘365 teach estimating permeability  enhancement of a subterranean formation due to the presence of an oxidizer in a fracturing fluid including determining kerogen volume in the formation.  Haque et al. ‘008 teach method for performing a hydraulic fracturing operation.  Hull et al. ‘558 teach reactive hydraulic fracturing fluid.  Schipper et al. teach a system and method for forming mineral or proppant in-situ fractures in a geological formation by using a fracturing fluid.  Jacobi et al. teach a method for analyzing a rock sample. Foster et al. teach dry liquid concentrate slurries for hydraulic fracturing operations.  Hull et al. ‘959 teach treatment of kerogen in subterranean formations.  Hull et al. ’836 teach nano-level evaluation of kerogen rich reservoir rock.  Wigand et al. teach in-situ kerogen conversion and product isolation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771